             Case 1:20-cv-06345-BCM Document 97 Filed 09/10/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

------------------------------x
Echo Bay Pharmaceuticals, LLC, :
Plaintiff,                     :
                               :                      1:20-CV-06345-BCM
v.                             :
                               :                      DECLARATION OF
Torrent Pharma, Inc.,          :                      BEN D. KAPPELMAN
Defendant.                     :
                               :
------------------------------x

        I, Ben D. Kappelman, hereby declare pursuant to 28 U.S.C. § 1746: I submit this

declaration pursuant to Local Civil Rule 1.4 of the Local Rules of the U.S. District Courts for the

Southern and Eastern Districts of New York, in support of the accompanying Notice of Withdrawal

of Dorsey and Whitney LLP as counsel of record for Defendant Torrent Pharma, Inc. (“Defendant”

or “Torrent”).

        1.       Dorsey appeared on behalf of Torrent in this litigation on September 1, 2020.

        2.       Torrent has recently notified Dorsey that it shall no longer represent Torrent in

connection with this matter, and that Defendant is hiring new counsel -- Benesch, Friedlander,

Coplan & Aronoff, LLP (“Benesch”).

        3.       On September 10, 2021, Dorsey informed counsel for Plaintiff of all of the facts

articulated in Numbered Paragraphs 1-2 above.

        4.       Torrent’s reply memorandum to Plaintiff’s opposition to Torrent’s Motion to

Dismiss is due September 21, 2021, and the oral argument for Torrent’s Motion to Dismiss is

scheduled for October 13, 2021.

        5.       Dorsey does not anticipate that its withdrawal will cause any disruption in the

litigation.
            Case 1:20-cv-06345-BCM Document 97 Filed 09/10/21 Page 2 of 2




       6.       Dorsey is not asserting a retaining or charging lien.

       7.       I declare under penalty of perjury that the foregoing statements are true and correct.

       Accordingly, pursuant to Local Rule 1.4, Dorsey respectfully requests that the Court order

that Dorsey is withdrawn as counsel of record for Defendant and cease further notifications

regarding this matter.



Dated: Minneapolis, Minnesota                          DORSEY & WHITNEY LLP
September 10, 2021
                                                       By: s/ Ben D. Kappelman
                                                       Ben D. Kappelman
                                                       Rabea Jamal Zayed (admitted pro hac vice)
                                                       Donna Reuter (admitted pro hac vice)
                                                       Wendy Fang (admitted pro hac vice)
                                                       kappelman.ben@dorsey.com
                                                       zayed.rj@dorsey.com
                                                       reuter.donna@dorsey.com
                                                       feng.wendy@dorsey.com
                                                       50 South Sixth Street, Suite 1500
                                                       Minneapolis, Minnesota 55402
                                                       (612) 340-2600

                                                       Attorneys for Defendant Torrent Pharma Inc.




                                                  2
